Citation Nr: 0735662	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and C. S.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from June 1970 to February 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

A hearing was held at the RO in May 2004.  This case was 
remanded in August 2005 and November 2006.  These Remands 
concerned the scheduling of hearings.  Any outstanding 
hearing request was withdrawn by letter dated in September 
2007.  The case has now been returned to the Board for 
consideration on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further medical examination and opinion 
is needed.  Within 2 months of service discharge, in April 
1972, the veteran received psychiatric care.  The provisional 
diagnosis was family disharmony.  A psychiatric consultation 
was held later that month.  The diagnosis was traumatic war 
neurosis.  Since then, the veteran has been diagnosed with a 
variety of psychiatric disorders including anxiety, 
schizoaffective disorder, PTSD, schizophrenia, borderline 
personality disorder, schizoid personality, reactive 
depression, polysubstance abuse, rule out PTSD, major 
depression with psychotic features, and bipolar disorder.  It 
is not clear from the record whether any current psychiatric 
disorder(s) is/are related to the symptoms noted within 2 
months of service discharge.  

Furthermore, a private psychologist in August 1991 reported 
that the veteran had been receiving psychiatric care for PTSD 
at the Vet Center from 1981 to 1986.  These records are not 
included in the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health care providers who have provided 
treatment for his psychiatric 
disabilities.  When the requested 
information and any necessary 
authorizations have been received, the 
RO/AMC should request legible copies of 
all pertinent clinical records that have 
not been previously obtained.  These 
records should include records from the 
Vet Center that date from 1981 to 1986.  
All records obtained should be associated 
with the claims file.

2.  Schedule the veteran for a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder(s).  
The claims folder should be made available 
to a VA psychiatric examiner(s) for review 
to determine the nature of the veteran's 
psychiatric disorder(s).  The examiner(s) 
should provide opinion as to whether the 
veteran's psychiatric disorder(s) is at 
least as likely as not related to his 
military service (that is, a probability 
of 50 percent or better).  The examiners 
should comment on the significance of the 
April 1972 psychiatric treatment, 
specifically whether these complaints may 
be the early symptoms of psychiatric 
pathology later diagnosed.  If this cannot 
be medically determined without resorting 
to mere conjecture, this should be 
commented upon in the report.  If PTSD is 
diagnosed, the examiner should state what 
stressors the diagnosis is based on.  The 
rationale for any opinion expressed should 
be included in the report.

3.  If PTSD is diagnosed, the RO should 
attempt to verify the stressors cited by 
the examiner.  If the RO/AMC finds that 
the veteran's statements that are of 
record regarding his stressors are 
inadequate in details, the RO/AMC should 
contact the veteran and inform him that 
the information that he has provided is 
insufficient to permit meaningful research 
of his alleged stressors.  If requested by 
the RO/AMC, the veteran should submit a 
statement containing the necessary detail 
regarding the stressors to which he was 
exposed during service, including specific 
details such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He may also submit independent evidence 
that would tend to corroborate his alleged 
stressors from military as well as 
nonmilitary sources.  The RO/AMC should 
assist the veteran in obtaining such 
evidence, if appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated, as a result of 
these inquiries should thereafter be 
associated with the claims folder.

4.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



